Citation Nr: 1802507	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  11-13 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include degenerative disc disease of the lumbar spine, including as secondary to service-connected bilateral pes planus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The Veteran served on active duty from December 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2015.  A transcript is of record.   

The Board remanded the claim in July 2015 and again in November 2016.  It now returns to the Board for further review.  The Veteran's authorized representative    by a September 2017 submission waived RO review of any additional evidence submitted.  38 C.F.R. § 20.1304(c) (2017).

The Board had remanded the claim of entitlement to service connection for pes planus (flat feet).  While a November 2017 informal hearing presentation mentioned the claim for service connection or pes planus, a March 2017 rating decision by the Appeals Management Office (AMO) granted service connection for bilateral pes planus. That constituted a complete grant of the claim for service connection, and hence there remains no case in controversy for appellate consideration by the Board as to that claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, service connection for pes planus has been established. The prior remand included instructions that if the pes planus claim was granted, a medical opinion addressing whether the back disability was aggravated by the pes planus should be obtained.  Such was not accomplished, and remand is again required. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant   to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the claims file to an appropriate examiner to obtain an opinion on the Veteran's claim for service connection for a low back disability as secondary to        his service-connected pes planus.  If an examination is deemed necessary to respond to the questions presented, one should be scheduled.  Following review of the claims file, the examiner is asked to respond to the following:

a. Is it at least as likely as not (50 percent probability      or greater) that the Veteran's pes planus caused his current low back disability, to include degenerative   disc disease of the lumbosacral spine?  Please explain why or why not.  In so opining the examiner should address the Veteran's contention that his pes planus caused the 22 mm leg length discrepancy noted by    his chiropractor, which the chiropractor noted puts stress on the back. 

b. If not caused the pes planus, is it at least as likely as not that the Veteran's pes planus has worsened his low back disability beyond normal progression? Please explain why or why not.  In so opining the examiner should address the Veteran's contention that his pes planus caused the 22 mm leg length discrepancy noted by his chiropractor, which the chiropractor noted puts stress on the back. 

c. If the examiner finds the pes planus has worsened     the low back disability, the examiner should attempt   to quantify the degree of worsening of the low back disability beyond the baseline level of disability that    is due to the pes planus.

2.  After the development requested above has been completed to the extent possible, the AOJ should         again review the record. If the claim remains denied,      the appellant and representative, if any, should be furnished a supplemental statement of the case and     given the opportunity to respond thereto before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




